                                   1
                                   2
                                   3                                UNITED STATES DISTRICT COURT
                                   4                           NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                   6     JERRY DIZON,
                                                                                       Case No. 12-cv-04623 SC (NC)
                                   7                   Plaintiff,
                                                                                       ORDER TO SHOW CAUSE RE:
                                   8             v.                                    PAYMENT OF SANCTION AND
                                                                                       REFERRAL TO STANDING
                                   9     WELLS FARGO,                                  COMMITTEE
                                  10                   Defendant.                      Re: ECF 22
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          On March 12, 2013, this Court at ECF 22 ordered attorney Mandip S. Purewal (Cal.
                                  14   SBN #202444) to pay a $1,000 sanction to the Clerk of Court by March 26, 2013.
                                  15   According to Court records, attorney Purewal did not pay the sanction. Given the long
                                  16   passage of time, and the possibility of administrative error or excusable neglect, this order
                                  17   reminds Purewal of his obligation to pay the sanction. He must respond to this order by
                                  18   September 9, 2019, providing evidence that he paid the sanction.
                                  19          The Court at ECF 22 also referred Purewal to the Northern District of California’s
                                  20   Standing Committee on Professional Conduct for further investigation and any disciplinary
                                  21   action the Committee deems to be warranted. According to the Clerk’s office, this referral
                                  22   was never received by the Committee. The Court intends to re-refer Purewal to the
                                  23   Committee after receiving his response to this order. The Clerk of Court is requested to
                                  24   serve this order on attorney Purewal.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: August 26, 2019                    _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  28                                                   United States Magistrate Judge
